DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Claims 1-18 are rejected.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 & 4-5 are objected to because of minor informalities.
Claim 1 reads “storageconfigured”, constituting a typographical error.
Claim 4 reads “intersection based on of at least one”, constituting a typographical error.
Claim 5 reads “wherein the controller is configure”, constituting a typographical error.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Intersection identifying unit: Claim 9
Intersection point information calculating unit: Claim 9
Travel path calculating unit: Claim 9
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (Page 9 Paragraph 3) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8, 10, & 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. The claims recite “a predetermined length”, there is no specific description sufficient to enable one of ordinary skill in the art to determine this threshold or how to calculate it. Support in the specification is not found other than the recitation of the unclear language. Accordingly, the claim is rejected under 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 & 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 3, it recites “the intersection point”; there is insufficient antecedent basis for this limitation in the claim. Further regarding claim 3, it is unclear to the examiner how the lane cut position and the lane crossing position are determined to be the singular intersection point.
Regarding claim 5, the terms "near" and “distant” are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further claim 5 is rejected to for its use of “determine a vehicle travel path” while claim 1 already defined “a vehicle path”. It is unclear if this vehicle path is the same or different from that disclosed in claim 1.
Regarding claim 6, the claim is indefinite as it recites “wherein the vehicle travel path information comprises left turn travel path information” but it is dependent from claim 5 which recites “an opposite lane of the travel lane as a second reference position; and generate vehicle travel path information passing through the first reference position and the second reference position” which indicates that the “vehicle travel path information” indicates a straight-forward path. It is unclear how a straight-forward path may comprise left turn information.
Regarding claim 7, it is unclear to the examiner how the vehicle would follow the disclosed path defining radii as the inner and outer radii would not be concentric as well as the path is not continuously 
Regarding claim 8, it is unclear to the examiner how the controller can determine a vehicle travel path “based on…a curvature of the travel path”.
Claims 11 & 12 and 14-17 are rejected on the basis they are encompassed in scope by claims 3 and 5-8, respectively, and are rejected using the same rationale.
Claims 4 & 13 are rejected due to their dependency on rejected claims.
Regarding claims 9-10, claim limitations “intersection identifying unit”, “intersection point information calculating unit”, and “travel path calculating unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 9 Paragraph 3 recites, “Terms such as "unit", "module", "member", and "block" may be embodied as hardware or software.” It is unclear what corresponding structure these “units” pertain to. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over SUNG TAE KYUNG (KR-101704405-B1) in view of Yang; Lin et al. (WO-2018126228-A1)
Regarding claim 1, Kyung teaches an apparatus for controlling a vehicle, the apparatus comprising:
an image sensor disposed on a vehicle to have a field of view of an exterior of the vehicle and configured to capture image data;  (Page 1 Paragraph3: "The lane recognizing device may include a GPS device (or GNSS) and a camera device.")
a map storage configured to store map information of a surrounding of the vehicle; (Abstract: "a road map storage apparatus")
and a controller comprising a processor for processing the image data captured by the image sensor, wherein the controller is configured to:  identify an intersection area based on at least part of the processing of the image data captured by the image sensor, (Page 3 Last Paragraph: "recognize whether or not it is an intersection from the image information of the image photographing apparatus")
…
and determine a vehicle travel path in the intersection area using the determined intersection point information and control travel of the vehicle based on the determined vehicle travel path.  (Page 4 Paragraph 2: "the intersection processing module can set a virtual lane connecting the lane of the area before the intersection and the corresponding lane of the intersection area, and then process it as a traveling lane of the vehicle.")
Though it could be deduced as it is very broad, Kyung does not explicitly teach:
determine intersection point information about a plurality of intersection points in the intersection area based on at least part of the processing of the image data captured by the image sensor,
However, in the same field of endeavor, Yang teaches:
determine intersection point information about a plurality of intersection points in the intersection area based on at least part of the processing of the image data captured by the image sensor, (Paragraph 8: "system uses image pixel classification of lane lines...The system identifies a set of points that lie on at least one of the lane line segment based on the classification, and groups the set of points into clusters based on their proximity, where each cluster is determined to be associated with a lane line segment.")
Kyung and Yang are analogous art as they both generally relate to the sensing and autonomous navigation of roadway structure.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kyung with those of Yang to build a high definition map such that the autonomous system may more safely navigate through environments. (Yang: Abstract)

Regarding claim 2, the combination of Kyung and Yang teaches the apparatus of claim 1, Kyung further teaches:
wherein the controller is configured to:  identify an intersection area based on at least one of the map information or image sensor information, (Page 3 Last Paragraph)
determine positions and a number of a plurality of intersection points based on a lane continuing characteristic and a lane crossing characteristic in the intersection area, (Intersection points explicitly recited are taught in Yang Paragraph 8, Kyung Page 4 Paragraph 2 discloses identifying the lane opposite the intersection to which the current lane continues which is interpreted to correspond to a continuing characteristic. Kyung Page 3 Paragraph 12 discloses the recognition of an intersection as the intersection of roads, equivalent to lanes, interpreted to correspond to a crossing characteristic.)
and determine the vehicle travel path in the intersection area based on the determined positions and the number of the intersection points.  (Page 4 Paragraph 2)

Regarding claim 3, the combination of Kyung and Yang teaches the apparatus of claim 2, Kyung further teaches:
wherein the lane continuing characteristic comprises information about a lane cut position in which a lane is cut by a predetermined length or more in the intersection area, (Page 4 Paragraph 4: "case where the lane is disconnected when the intersection is not a lane," The predetermined length is lacking sufficient written description and is therefore interpreted to correspond to any observed cut length of lane line.)
the lane crossing characteristic comprises information about a lane crossing position in which two lanes cross each other, (Page 3 Paragraph 12)
and the controller is configured to determine the lane cut position and the lane crossing position to be the intersection point. (This limitation is unclear, it is therefore interpreted to correspond to a system that can recognize lane line interruptions and areas where lanes intersect at an intersection such as the teachings detailed in the cited portions in the rejection of claim 2)
claim 4, the combination of Kyung and Yang teaches the apparatus of claim 3, Yang further teaches:
wherein the controller is configured to determine a number of available travel lanes at the intersection and a shape of the intersection based on of at least one of information about a number of lanes sensed in the intersection area and information about a type of a signal lamp. (Paragraph 100: "The HD map system 100 also stores information relative to lanes, for example, landmark features such as road signs and traffic lights relative to the lanes, occupancy grids relative to the lanes for obstacle detection, and navigable spaces relative to the lanes" The HD map taught in Yang would inherently comprise information of the number of available travel lanes and the shape of an intersection.)

Regarding claim 5, the combination of Kyung and Yang teaches the apparatus of claim 4, Yang further teaches:
wherein the controller is configured to, among the intersection points: set positions of a 1-1 intersection point and a 1-2 intersection point corresponding to a left side intersection point and a right side intersection point of a travel lane on which the vehicle travels as a first reference position; set one of positions of a 2-1 intersection point and a 2-2 intersection point corresponding to a left side intersection point and a right side intersection point of a left side distant lane located on a left distant side of the travel lane, a position of a 3- 1 intersection point corresponding to a left side intersection point of a right side near lane located on a right near side of the travel lane, and positions of a 4-1 intersection point and a 4-2 intersection point corresponding to a left side intersection point and a right side intersection point of an opposite lane of the travel lane as a second reference position; (Figures 8 a and 8b show “intersection points”, as the broadly claimed term is interpreted. 1c, P-1R, P-2c, and P-1R , respectively, of the instant Figure 4.)
and generate vehicle travel path information passing through the first reference position and the second reference position. (Paragraph 79: “route API 270 returns route information including full route between a source and destination and portions of route as the vehicle travels along the route.”)

Regarding claim 6, the combination of Kyung and Yang teaches the apparatus of claim 5, Yang further teaches:
wherein the vehicle travel path information comprises left turn travel path information comprising a 1-1 curve having a predetermined first radius of curvature and passing through the 1-1 intersection point and the 2-1 intersection point and a 1-2 curve having a predetermined second radius of curvature and passing through the 1-2 intersection point and the 2-2 intersection point.  (Figure 8A elements 810b and 810d show radii predetermined by the geometry of the roadway with corresponding intersection points of left turns.)

Regarding claim 7, the combination of Kyung and Yang teaches the apparatus of claim 6, Yang further teaches:
wherein the first radius of curvature is a first distance between the 1-1 intersection point and the 2-1 intersection point, and the second radius of curvature is a second distance between the 1-2 intersection point and the 2-2 intersection point. (As this claim is indefinite, 

Regarding claim 8, the combination of Kyung and Yang teaches the apparatus of claim 5, Kyung further teaches:
wherein the controller is configure to determine a vehicle travel path in a lane based on lateral offset information of the vehicle immediately before entering the intersection, heading angle information of the vehicle with respect to the lane, and a curvature of the vehicle travel path at the intersection.  (Page 5 Paragraph 6: "If the vehicle position deviates from the center line of the recognized vehicle or the yaw angle of the vehicle does not coincide with the road link direction, it may be determined that the lane departure [has] occurred and the warning information may be transmitted" The lane centering function is interpreted to correspond to the lateral offset information, the yaw angle is interpreted to correspond to heading angle, and the curvature is interpreted to correspond to the road link direction.)

Regarding claims 9, 11, & 18, they are rejected on the basis that they are encompassed in scope by claim 1 but for the recitation of generic units or hardware components also taught by the relied upon references; they are rejected using the same rationale.
Regarding claims 10 & 12, they are rejected on the basis that they are encompassed in scope by claim 3 and are rejected using the same rationale.
Regarding claims 13-17, they are rejected on the basis that they are encompassed in scope by claims 4-8, respectively, and are rejected using the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allan; Jeremy et al (US 10829121 B1) discloses “controlling an autonomous vehicle based upon a computed lane boundary” through an intersection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.W.V./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662